                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DION NEWTON,                                                  CIVIL ACTION
                        Petitioner,

                v.

KEVIN KAUFFMAN,                                                NO. 15-1103
THE DISTRICT AITORNEY OF THE                    --~~~   r::~n.·
COUNTY OF PHILADELPHIA, and                     ~JL.:.:u
THE ATTORNEY GENERAL OF THE
STATE OF PENNSYLVANIA,                           .141\J 25 2019
                Respondents.



       AND NOW, this 23rd day of January, 2019, upon consideration of Petition under 28

U.S.C. § 2254 for Writ of Habeas Corpus filed by prose petitioner, Dion Newton, and the

related submissions of the parties, the record in this case, and the Report and Recommendation

of United States Magistrate Judge Henry S. Perkin dated November 21, 2018, no objections

having been filed notwithstanding the passage of time for filing objections, IT IS ORDERED as

follows:

       1.       The Report and Recommendation of United States Magistrate Judge Henry S.

Perkin dated November 21, 2018, is APPROVED and ADOPTED;

       2.      Petition under 28 U.S.C. § 2254 for Writ of Habeas Corpus filed by prose

petitioner, Dion Newton, is DENIED WITH PREJUDICE and DISMISSED without an

evidentiary hearing; and,

       3.      The Clerk of Court shall MARK this case CLOSED.

       IT IS FURTHER ORDERED that a certificate of appealability will not issue because

reasonable jurists would not debate (a) this Court's decision that the petition does not state a

valid claim of the denial of a constitutional right, or (b) the propriety of this Court's procedural
ruling(s) with respect to petitioner's claim(s). See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel,

529 U.S. 473,484 (2000).

                                                     BY THE COURT:


                                                       \       f.~
                                                        ~OIS, JANE., J.




                                                2
